UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13or 15(d) of the Securities Exchange Act of 1934 Date of Report: (Date of earliest event reported) May 19, 2010 FROZEN FOOD EXPRESS INDUSTRIES, INC. (Exact Name of Registrant as Specifiedin its Charter) Texas (State or Other Jurisdiction of Incorporation) 1-10006 COMMISSION FILE NUMBER 75-1301831 (IRS Employer Identification No.) 1145 Empire Central Place Dallas, Texas 75247-4305 (Address of Principal Executive Offices) (214) 630-8090 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders On May 19, 2010, the Registrant held its Annual Meeting of shareholders.Proxies for the meeting were solicited pursuant to Regulation 14A of the Securities Exchange Act of 1934.The matters voted upon at the meeting and the number of votes cast are detailed below. 1. Election of Directors: Name FOR WITHHELD NON-VOTES Kevin K. Kilpatrick Stoney M. Stubbs, Jr. T. Michael O’Connor Jerry T. Armstrong 2. Votes on a proposal to ratify Grant Thornton LLP as our independent registered public accountants for the year ended December 31, 2010 were as follows: FOR AGAINST ABSTAIN Item 8.01 Other Events A meeting of the Registrant’s Board of Directors was reconvened after the adjournment of the Annual Meeting, at which time the Board of Directors took the following actions: Re-elected the persons named below to their indicated positions as Executive Officers of the Company. Each person named below was elected to serve until the 2011 annual meeting, or until their successor is named by the Board of Directors. No other aspect of any Executive Officer’s position with the Company has changed, including but not limited to compensation arrangements. -Stoney M. Stubbs, Jr., Chairman and Chief Executive Officer (Principal Executive Officer) -S. Russell Stubbs, President -John T. Hickerson, Executive Vice President and Chief Operating Officer -John R. McManama, Senior Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) -Leonard W. Bartholomew, Corporate Secretary Re-elected the following directors to the indicated committees for the ensuing year: Compensation Committee Brian Blackmarr, Chairman W. Mike Baggett Kevin K. Kilpatrick Audit Committee Jerry T. Armstrong, Chairman W. Mike Baggett Barrett D. Clark T. Michael O’Connor Nominating Committee W. Mike Baggett, Chairman Brian Blackmarr Barrett D. Clark SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FROZEN FOOD EXPRESS INDUSTRIES, INC. Dated: May 21, 2010 By: /s/ John R. McManama John R. McManama Senior Vice President and Chief Financial Officer
